MEMORANDUM **
Alfredo Martinez appeals from the 21-month sentence imposed after his guilty-plea conviction for importation, possession and intent to distribute marijuana, in violation of 21 U.S.C. §§ 952, 960, and 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Martinez contends that the district court judge erred by treating the advisory Sentencing Guidelines range as a “presumptive” sentence and failed to consider any of the factors enumerated in 18 U.S.C. § 3553(a). Additionally, Martinez contends that the district court erred in failing to grant him a “minor participant” downward adjustment pursuant to U.S.S.G. § 3B1.2(b).
Martinez’s contentions are without merit. We conclude that the district court properly considered the advisory Sentencing Guidelines and § 3553(a) factors in imposing the sentence. See United States v. Mix, 457 F.3d 906, 912 (9th Cir.2006). Accordingly, we conclude that Martinez’s sentence was reasonable. See id. at 914.
We conclude that the district court judge did not err in finding that Martinez was not a “minor participant” due to his role in the drug smuggling operation. See United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.